Citation Nr: 9931889	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-13 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C. § 1151 for the cause of the veteran's death, 
claimed to have resulted from treatment provided in a 
Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 
ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death; and also 
denied entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, claimed to have resulted from VA medical 
care.  

We note that, in an Informal Hearing Presentation before the 
Board in July 1999, the veteran's representative raised, for 
the first time in this case, an issue as to the appellant's 
possible entitlement to DIC under 38 U.S.C.A. § 1318.  Since 
that issue has not yet been developed or decided below, it is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.  

2.  The veteran was not diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam, and such exposure may not 
be presumed.  

3.  The certificate of death indicates that the immediate 
cause of the veteran's death was septic shock, due to 
pneumonia, due to radiation pneumonitis, due to esophageal 
carcinoma.  

4.  The appellant has not presented competent medical 
evidence that the veteran's esophageal cancer was manifested 
in, or related to, his military service.  

5.  At the time of his death, the veteran's only service-
connected disability was chronic, undifferentiated 
schizophrenia, which was rated as 30 percent disabling.  

6.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of service connection for the cause of the veteran's 
death is plausible under the law.  

7.  The veteran received outpatient treatment at the Wilkes-
Barre VA Medical Center (VAMC) from June 1992 to December 
1992; he was diagnosed with esophageal cancer in January 1993 
at a private hospital, and died on July [redacted], 1993.  

8.  The claim for dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death, is not plausible under the law, as it is not 
accompanied by adequate supporting medical evidence.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a), (e), 3.312 (1999).  

2.  The appellant has not submitted a well-grounded claim for 
DIC under the provisions of 38 U.S.C.A. § 1151, for the cause 
of the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's final DD Form 214 reveals that he 
served in the Republic of Vietnam during the Vietnam era, as 
he was a recipient of the Vietnam Service Medal.  

Service medical records do not show any treatment for, or 
diagnosis of, esophageal cancer.  In a March 1968 rating 
decision, the RO granted service connection for chronic 
undifferentiated schizophrenia, and assigned a 30 percent 
disability rating.  This rating remained in effect during the 
remainder of the veteran's life.  

A discharge summary from the Wilkes-Barre, Pennsylvania, VAMC 
indicates that the veteran was hospitalized at that facility 
from April 26, 1992, to May 7, 1992, for treatment of a 
myocardial infarction.  

A progress report from the Wilkes-Barre VAMC discloses that 
the veteran was seen in the Cardiology Department in June 
1992.  He reported that he had not experienced any symptoms, 
but occasionally had epigastric discomfort.  He was seen 
again in October 1992, and indicated that he regurgitated 
after every meal.  In December 1992, he was seen by Medical 
Residents.  He related that, for the past few months, he had 
experienced daily excessive production of mucus in the 
evening when he was eating.  At a Cardiology appointment six 
days later, he complained of loss of appetite, nausea, 
vomiting, and losing weight.  Physical examination was within 
normal limits.  Blood analyses were performed, and an 
electrocardiogram was done, showing no change from previous 
studies.  The clinical plan was for the veteran to return to 
the clinic for an upper gastrointestinal X-ray series to 
evaluate the possibility of an ulcer, and to then see a 
physician one week after that test.  In the margin of that 
clinical record appears the notation, "pt [patient] can't 
get transportation for test."

Private medical records from the Good Samaritan Regional 
Medical Center, in Pottsville, PA, reveal that the veteran 
was seen in late January 1993 and was diagnosed with 
esophageal carcinoma.  It was noted that the tumor was large, 
approximately eight centimeters in length.  It was also noted 
that, because of his multiple medical problems, the chances 
for cure with surgery were low.  Radiation and chemotherapy 
were recommended.  In a February 1993 letter, a physician, 
the Director of the Schuylkill Cancer Center, reported to a 
physician at the Pottsville Cancer Clinic that "surgery [is] 
the treatment of choice for esophageal carcinoma although we 
all realize that this is rarely curative. . . . The patient 
expressed a strong desire to avoid the risks of definitive 
surgery in favor of non-operative treatment." 

The veteran was hospitalized at Good Samaritan Hospital on 
July 13, 1993, for complaints of continued weight loss 
despite resolution of radiation pneumonitis.  A CT scan on 
July 20, 1993, showed a mass in the distal esophageal wall 
and evidence of a mass in the gastrohepatic ligament, which 
was presumed to represent metastatic disease.  The veteran 
died on July [redacted], 1993.  The Certificate of Death 
reflects that the cause of death was septic shock, due to 
pneumonia, due to radiation pneumonitis, due to 
esophageal carcinoma.  

At a personal hearing before a hearing officer at the RO in 
May 1996, the appellant testified that the veteran had served 
in Vietnam in the 1960's.  She stated that he was first 
diagnosed with esophageal cancer in 1991 (sic), at which time 
he was having difficulty swallowing, and could not eat or 
drink.  He had lost considerable weight.  She stated that the 
veteran had been treated at a VA facility, but they did not 
diagnose the problem.  The disease was finally diagnosed at a 
private facility.  She believed the cancer was caused by his 
exposure to Agent Orange.  

The RO requested a medical opinion as to whether Agent Orange 
might have been involved in the death of the veteran.  In a 
July 1995 statement, a VA physician opined that the veteran's 
esophageal cancer was not caused by exposure to Agent Orange.  
He noted that only cancers of the respiratory tract had been 
found to be secondary to Agent Orange exposure.  

The RO then requested another medical opinion as to the 
appellant's contention that the veteran's death was the 
result of negligence on the part of the Wilkes-Barre VAMC in 
failing to diagnose the esophageal cancer.  In response, 
another VA physician, the Chief of the Medical Service at the 
VAMC, reported, first, that he concurred with the earlier 
opinion that the veteran's carcinoma of the esophagus was not 
secondary to Agent Orange exposure.  In addition, the 
physician reviewed the medical records and prepared the 
following comments:

The following information is provided in response to the 
allegation that the veteran's death resulted from 
negligence:

Patient was admitted to Wilkes-Barre VAMC with chest 
pain 4-26-92 to
5-7-92.  Diagnosed with Q Wave MI.  The diagnosis was 
well established beyond any doubt.  He was discharged 
with follow-up to Resident's Clinic, Cardiology, and 
Anticoagulation Clinic (patient placed on Coumadin for 
possible anterior wall thrombus).

Patient had repeat Echo 11-17-92.  No thrombus seen but 
reference is made to some unusual calcified structures 
(note: Echo Report could not be located in chart, 
obtained from Cardiology Department).  Echo report 
recommended that lateral chest x-ray or CT scan be done 
to evaluate possible presence of pericardial/mediastinal 
calcium.

Patient was seen in Medical Resident's Clinic, Dr. 
#3557, on 12-10-92 who notes patient had Echo, is off 
Coumadin and chest x-ray is normal (last chest x-ray 
done 7-23-92 so no x-ray done since Echo of 11-92).

The nurse had stated in her note that the patient's 
chief complaint was "daily excessive production of 
mucous [sic] in the evening when eating times a few 
months and was given Simethicone and not effective."  
The resident did not address this and in the resident's 
note there is no mention of GI problems.

The patient was seen by Dr. #1143 in Cardiology 
Resident's Clinic on
12-16-92.  Dr. #1143 noted that the patient had 
complained of anorexia nervosa and losing weight.  She 
ordered an UGI Series and put in her plan that Dr. #3557 
would follow-up on the UGI Series.  (She wrote for an 
appointment for follow-up with Dr. #3557 in 1 (one) week 
after the UGI was done).  A notation written next to Dr. 
#1143's plan states "patient can't get transportation 
for test."

There is no other medical information available in the 
progress notes after this 12-16-92 appointment.  There 
are appointments listed in the computer, however, pt 
sought treatment elsewhere.

SUMMARY:

On 12-10-92, Dr. #3557 saw patient.  Nurse documented 
"daily excessive production of mucous [sic] in evening 
when eating times few months was given Simethicone and 
not effective."


Dr. #3557 focused on patient's post MI care and 
opportunity to follow-up on nurse's documentation of 
patient's chief complaint was overlooked or ignored.

Patient saw Dr. #1143 on 12-16-92.  She noted patient's 
GI symptoms and ordered UGI Series.  A notation written 
next to the Dr's plan states "patient can't get 
transportation for test."

Unfortunately no UGI Series was done nor CT Scan or 
chest x-ray.

The chance of making a diagnosis of esophageal cancer 
was precluded when the UGI Series ordered by Dr. #1143 
was never done.

The patient sought care elsewhere, on 1-26-93, UGI was 
done with results of esophageal carcinoma on 1-27-93.  
CT Scan done 1-29-93 showed a long segment of esophageal 
wall involved with tumor but not extension to 
mediastinum or lungs.

CONCLUSION:

The patient was followed in an ongoing manner in our 
hospital as an inpatient and outpatient and he received 
an appropriate level of care for all of his various well 
established medical/psychiatric conditions.  When a new 
complaint/condition arose in 12/92, it unfortunately did 
not get taken care of here in the WB VAMC, as a result 
of several factors:

a)  Patient not having transportation to come for 
UGI Study.

b)  Clerk not notifying physician of this fact.

c)  Dr. #3557's failure to address the nurse's chief 
complaint note of 12/10/92 reporting patient's 
complaint of excessive mucous, etc.

d)  Unusual Echo findings on 11/92 report which 
recommend that a follow-up chest x-ray or CT scan be 
done.  This clue was never followed through on and 
it may have been the first manifestation of the 
patient's esophageal tumor.  The Echo report did not 
say that these unusual calcifications and echoes 
were extra or intra-esophageal, but maybe if the CT 
Scan was done, by serendipity the tumor may have 
been found.

The appellant was scheduled to testify at a personal hearing 
before a Member of the Board at the RO in May 1999.  She 
failed to report.  

In his July 1999 Informal Hearing Presentation, the 
appellant's representative related that the appellant 
believed the veteran's mental status had hastened his death.  
The representative also asserted that all the VA medical 
treatment and administrative notes from 1992 were not 
currently associated with the late veteran's claims folder.  

II.  Analysis

The first question to be answered in this case is whether the 
appellant has presented well-grounded claims.  If she has 
not, the claims must fail, and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  This requirement has 
been reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999).

A.  Service Connection

A claim for service connection for cause of death, like a 
claim for service connection for disability by a living 
veteran, must be well grounded.  Johnson v. Brown, 8 Vet.App. 
423, 426 (1995).  Furthermore, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die).  Carbino v. Gober, 10 Vet.App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  Nevertheless, the last two requirements must be 
supported by the evidence of record in order to well ground 
the claim.  Ramey v. Brown, 9 Vet.App. 40, 46 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993); see also Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Hence, lay persons (i.e., persons without medical training or 
expertise) are not competent to offer medical opinions.  
Heuer v. Brown, 7 Vet.App. 379 (1995); Magana v. Brown, 
7 Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  See also, Lathan v. Brown, 7 Vet.App. 359 (1995) 
(where the determinative issue involves medical etiology or 
diagnosis, medical evidence is required).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam.  
However, esophageal cancer is not one of the presumptive 
diseases listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  Accordingly, under the law, the veteran is not 
entitled to a presumption that his esophageal cancer is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See McCartt, supra.  

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to Agent Orange may not be presumed.  

Nevertheless, the appellant may still establish service 
connection for the cause of the veteran's death on a direct 
basis by showing that his esophageal cancer was, in some way, 
related to his military service, or that a service-connected 
disability caused, or contributed to cause, his death.  This 
matter involves a medical question, and the Board is not 
permitted to draw inferences as to medical causation or 
etiology without a solid foundation in the record.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  

The record indicates that the veteran's only service-
connected disability was chronic, undifferentiated 
schizophrenia.  He died in July 1993, and the cause of death 
was determined to be septic shock, due to pneumonia, due to 
radiation pneumonitis, due to esophageal carcinoma.  The 
appellant has not presented any medical evidence to support 
her assertion that the service-connected schizophrenia 
hastened the veteran's death.  Similarly, she has not 
presented any evidence showing that the veteran's esophageal 
cancer was manifested in service, or was otherwise related to 
his military service in any way; and she has not presented 
any scientific evidence to support her argument that the 
veteran's esophageal cancer should be included under 
38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Therefore, 
although we are very sympathetic with the appellant's loss of 
her husband, and we appreciate her thorough and forthright 
testimony at the hearing, we find a lack of competent medical 
evidence to support a well-grounded claim of service 
connection for the cause of the veteran's death.  
Accordingly, the claim must be denied.  

The Board notes that, pursuant to the statutes cited above, a 
great amount of scientific effort, over a number of years, 
has been exerted in research and analysis of the Agent Orange 
issue.  See the Agent Orange Act of 1991, supra, at section 
3, which mandated that the National Academy of Sciences (NAS) 
"review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," the NAS 
issued a report entitled Veterans and Agent Orange:  Health 
Effects of Herbicides Used in Vietnam, on July 27, 1993, 
which found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.  A 
second report, entitled Veterans and Agent Orange:  Update 
1996, was issued by the NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed disease is not among 
those disorders so recognized.  See 61 Fed. Reg. 41,442-449 
(1996).

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, the NAS will soon be issuing a report entitled 
Veterans and Agent Orange, Update 1998 (the report was due 
out in 1998, but its release has been delayed).  Although the 
publication is not yet available, an Executive Summary has 
been posted on the Internet, at 
"http://www.nap.edu/html/update98/," on the NAS 
publications website.  That document notes that Public Law 
No. 102-4, among other things, tasked the NAS with conducting 
biennial updates that would review newly published scientific 
literature regarding statistical associations between health 
outcomes and exposure to dioxin and other chemical compounds 
in these herbicides.  The committee members producing the 
update were selected because they are leading experts in 
their fields, have no conflicts of interest with regard to 
the matter under study, and have taken no public positions 
concerning the potential health effects of herbicides in 
Vietnam veterans or related aspects of herbicide or dioxin 
exposure.  The committee's goal was to seek the most accurate 
information and advice from the widest possible range of 
knowledgeable sources.  Id.

In the aforementioned Executive Summary of the NAS' 
forthcoming Veterans and Agent Orange, Update 1998, there 
appears "Table 1 Updated (1998), Summary of Findings in 
Occupational, Environmental, and Veterans Studies Regarding 
the Association Between Specific Health Outcomes and Exposure 
to Herbicides."  With regard to the veteran's esophageal 
cancer, Table 1 does not indicate that there is suggestive 
evidence of an association between exposure to herbicides and 
tumors of the esophagus.  

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent Statement of the Case or 
Supplement Statement of the Case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  Here, however, we have not relied 
in any way upon the aforementioned Executive Summary of the 
forthcoming NAS update on Agent Orange.  We have simply 
referred to it for informational purposes.  Under the process 
prescribed by law, upon final publication of the NAS report, 
the Secretary of Veterans Affairs will review it and 
determine what, if any, action should be taken with regard to 
the regulations which govern Agent Orange claims, and will 
publish notice of any such action in the Federal Register.  

B.  38 U.S.C.A. § 1151 Claim

The statutory criteria applicable to this issue appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  The United 
States Court of Appeals for the Federal Circuit later 
affirmed that decision, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), as did the United States Supreme Court, Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at
38 C.F.R. § 3.358(c) (1997).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted (as mentioned above) that a claimant 
seeking benefits under any law administered by the Secretary 
of Veterans Affairs has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  If the claim is 
well grounded, the Secretary is obligated to assist a 
claimant in developing evidence pertaining to the claim.  
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
there is no duty to assist.  Epps v. Brown, 9 Vet.App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  See 
also Morton v. West, 12 Vet.App. 477, 480 (1999).  Thus, the 
threshold question for any claim, including one filed under 
the provisions of 38 U.S.C.A. § 1151, is whether the claimant 
has presented a well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  Jones v. West, 12 
Vet.App. 460, 464 (1999).

Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, ___ Vet.App. 
___, No. 98-551, slip op. at 3 (Oct. 1, 1999).

Applying the law to this particular case, the Board notes 
that the gravamen of the appellant's contentions as to her 
claim under section 1151 is that the veteran's esophageal 
cancer was present while he was being treated for other 
disorders by VA personnel at the Wilkes-Barre VAMC, and that 
the failure to diagnose and treat that disease resulted in, 
or hastened, his death.

Regarding these contentions, the Board has carefully reviewed 
the record on appeal, which indicates that the veteran 
received outpatient treatment at the Wilkes-Barre VAMC from 
June 1992 to December 1992, primarily for followup of his 
recovery from a myocardial infarction, for which he had been 
hospitalized at that facility from late April to early May of 
that year.  He was seen for, among ther things, complaints of 
epigastric discomfort, excessive weight loss, and increased 
mucus production.  An upper gastrointestinal study was 
requested; however, the record indicates that the veteran was 
unable to get transportation to the appointment.  
Subsequently, he was diagnosed with esophageal cancer at a 
private hospital in January 1993, and he died from 
complications of that disease in July 1993.

In a detailed statement, quoted above, a VA physician related 
that treating personnel had failed to address the veteran's 
complaint of excessive mucus when he was seen in December 
1992, and that it was possible the esophageal tumor might 
have been found, had a follow-up chest X-ray or CT scan been 
done after an echocardiogram revealed unusual findings in 
November 1992.  With all due sympathy for the appellant, we 
must observe that the statement does not serve to well ground 
her claim, for three reasons.  First, it does not indicate 
that esophageal cancer was present during the time frame in 
which the veteran was receiving VA outpatient care.  Second, 
it does not indicate that, even if additional testing had 
been done at the VAMC, as described therein, the esophageal 
cancer would have been detected.  Third, even if it were to 
be assumed that the esophageal cancer was present and would 
have been diagnosed by additional testing, it does not 
indicate that the outcome for the veteran would have been any 
different.

Clearly, from the statement of the VA physician, it is 
unfortunate that a CT scan and/or chest X-ray were not 
performed after the November 1992 "echo" findings, and that 
a UGI series was not performed in response to the veteran's 
December 1992 complaints.  However, it appears the veteran 
did not report for the former test, and the physician's final 
comment regarding followup of the "echo" findings was that 
the tumor might have been found "by serendipity."

At bottom, we must observe that the appellant's contentions, 
that VA treatment either caused or contributed to the 
veteran's death, are medical conclusions.  She, however, has 
not shown that she possesses the technical competence to 
establish those conclusions as fact.  As discussed above, a 
claim based upon an assertion as to cause-and-effect relating 
to a particular disability requires competent medical 
evidence in order to be well grounded.  The Court has 
reiterated this requirement many times, as in the cases cited 
above.  All that the appellant has presented in this case are 
her, and her representative's, assertions regarding the cause 
of the veteran's death.  Such evidence, no matter how 
sincerely felt, is not sufficient to establish entitlement to 
the claimed benefit.  See Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  We have 
carefully reviewed the medical records in this case, and we 
could find none supporting the appellant's contention that 
the veteran's treatment by VA medical personnel resulted in, 
or contributed to, the condition that brought about his 
death, or that a delay in diagnosis of esophageal cancer (if 
the record could support a conclusion that there was an 
unwarranted delay) hastened his eventual death from that 
disease.  Accordingly, it is the Board's conclusion that the 
appellant has failed to present evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for dependency and indemnity compensation under 
38 U.S.C.A. § 1151 is well grounded, as required by 
38 U.S.C.A. § 5107(a) (West 1991).

As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for dependency and indemnity 
compensation benefits payable pursuant to the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death, 
must be denied.  See Boeck v. Brown, supra; Grivois v. Brown 
supra.  We are aware that, in the Boeck case, the Court noted 
that, where an appellant has failed to present a well-
grounded claim, there is no need to "reach the interesting 
question of whether 38 U.S.C.A. § 1151 applies in 
circumstances where a veteran enters a VA hospital with a 
non-service-connected disease, and the claim is made that the 
negligent failure to diagnose this disease is "aggravation" 
of that disease.  6 Vet.App. at 17.

Finally, the Board notes that, in the January 1996 rating 
decision, which was incorporated by reference in the March 
1996 Statement of the Case, the RO commented, in the Reasons 
and Bases for its decision, that there was no evidence of 
fault or negligence on the part of VA with regard to the 
veteran's treatment.  However, as outlined above, the proper 
standard applicable to this case does not require a finding a 
fault or negligence in order for compensation to be awarded.  
We recognize that the RO may have intended to apply the 
proper standard and simply employed the "fault or 
negligence" language with reference to the veteran's failure 
to report for followup medical testing.

Whether the Board must remand an appeal to the RO to cure a 
deficiency in the Statement of the Case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the RO's decision will depend 
upon the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  

With respect to this appeal, the Board finds that proceeding 
to a decision without remanding to the RO does not unduly 
prejudice the appellant.  In reaching this conclusion, we 
note that the appellant has not submitted any competent 
evidence that the veteran's death resulted from VA 
hospitalization or medical treatment.  Without such an 
evidentiary showing, it would not matter even if we and the 
RO were to find that there was fault or negligence committed 
at the VAMC.  Therefore, after careful review of the record, 
the Board can find no reason why a remand of this case would 
be judicially expedient or would otherwise result in a 
different finding than that reached previously by the RO.  
Such action would only unnecessarily impose additional 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet.App. 203, 207 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







